DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022
Applicant’s election without traverse of claims 1-6, 10-15, and 17-20 in the reply filed on 1/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello (US 4,612,959).
Regarding claims 1, 2, 14, and 17-20, Costello teaches (claims 1 and 14) a closure mechanism including a switch 13 (fig. 2) having a hollow interior and in fluid communication with a portion of the flow control device 14, 15 (fig. 1), wherein the switch comprises: an inlet section (portion of loop nearest inlet 11 and to include horizontal portion leading towards baffle 15), an outlet section (portion of loop nearest outlet 12 and to include horizontal portion leading towards baffle 12), a collection section (U-shaped central portion of loop) connecting the inlet and outlet sections, wherein the collection section is positioned below the inlet and outlet sections, and a metal insert 16 (solder can be tin or stainless steel; col. 2, lines 46-47) that lines at least a portion of the hollow interior of the switch; and a heating device 17 that is positioned adjacent to the collection section, wherein activation of the heating device melts the .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 4,612,959), as applied to claims 1, 2, 14, and 17-20, in view of Doherty (US PG-pub 2019/0003282).
Regarding claim 5, Costello teaches essentially all claimed features, but fails to disclose wherein the heating device is a thermite heater.
Doherty teaches a meltable alloy being solder that is heated via a thermite heater (para. 0007, lines 15-17).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Costello a heater being a thermite heater to provide a quick heat transfer without melting the tubing.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 4,612,959), as applied to claims 1, 2, 14, and 17-20, in view of Rando (US 4,949,742).
Regarding claims 6, and 15, Costello teaches the insert 16 (fig. 3) being a eutectic metal insert (metal alloy), but fails to disclose the switch is comprised of metal having a higher melting temperature than the eutectic metal insert.

It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Costello a switch having a higher melting temperature than the eutectic material insert, as taught by Rando, for the purpose of allowing the eutectic material to melt, allowing fluid flow, without damaging the switch.

Allowable Subject Matter
Claims 10-13 are allowed.
Claims 3, and 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Costello fails to disclose the method steps for plugging a flow control device of a well; a metal insert and a U-shaped section, the method comprising, positioning a heating device in the well; activating the heating device, wherein the activated heating device melts a portion of the metal insert inside the switch; and collecting, the melted portion of the metal insert in the U-shaped section of the switch, wherein the melted portion of the metal insert re-solidifies in the U-shaped portion of the switch; (claim 3) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lhymn (US 5,419,3570) teaches a meltable metal alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799